This action was brought by the plaintiff upon a bond in the sum of $780, given to the People by the defendant, *Page 370 
Michael Normoyle, upon his conviction as a disorderly person, in having failed to provide for his wife and children; which bound him to pay to the commissioner of public charities, weekly, the sum of $15 for their support. The plaintiff alleged the failure to make these payments for fifty-two weeks and demanded judgment for the amount of the bond. The defendants' answer, while admitting the conviction, the giving of the bond and the failure to make the weekly payments, alleged that he was, at all times, willing and ready to support his wife, "provided she would live with him;" that his children were adults; that his wife "was not a charge upon the county of Queens during said times;" that she "was amply provided for during said term and that there is no money due upon said bond to the plaintiff." When the case came on for trial, the plaintiff offered no evidence, but moved for judgment upon the pleadings; which motion was granted. The judgment thereupon entered has been reversed by the Appellate Division and a new trial ordered.
I think the reversal was right. The conviction was had and the bond was given pursuant to the provisions of sections 685 and 686 of the "Greater New York charter." Section 685 provides for the arrest and conviction of "every person in the City of New York * * * who actually abandons his wife or children without adequatesupport, or leaves them in danger of becoming a burden upon thepublic, or who neglects to provide for them according to hismeans, or who threatens to run away and leave his wife andchilden a burden upon the public." Section 686 provides for the giving of a bond to the People, by the person convicted of any of these offenses, in the sum directed by the magistrate, conditioned for paying "weekly, for the space of one year, such sum for the support of the wife or children * * * as has been ordered as aforesaid, to the commissioner of public charities." The conviction of a person, under these charter provisions, is of being "a disorderly person," (sec. 686), and is analogous to that provided for in sections 899 to 901 of the Code of Criminal Procedure. The statutory provisions differ somewhat in their language in *Page 371 
referring to the bond. Under the Criminal Code the bond must provide that the defendant "will support his wife and children,and will indemnify the county, city, village, or town, againsttheir becoming, within one year, chargeable upon the public, * * * or that the sureties will pay the sum mentioned in theundertaking, and which must be fixed by the magistrate." Upon this difference in the bond, resulting upon a conviction under the charter, or Code, provisions, is predicated the argument that, while under the Code the bond is one of indemnity, it is not such under the charter. I fail to perceive this distinction and a careful consideration of the consequences should make it clear that none exists. Under either statutory provision, the conviction of a defendant as a disorderly person is based upon this, that, by reason of his conduct, there is danger of his wife and children "becoming a burden upon the public," and the bond, under either provision, is to secure their support in order that they shall not become a public charge. That the charter provision is "summary, highly penal and should be strictly construed" has been twice declared by this court in People v. Pettit,
(74 N Y at p. 324), and in People ex rel. Commissioners, etc., v.Cullen, (153 N.Y. at p. 635). In Pettit's case the conviction was of neglecting to support wife and children, under a substantially similar provision of the Revised Statutes, (1 R.S. 738), and the action was brought upon the defendant's bond. It was held that "to maintain the action it was incumbent upon the plaintiff to establish that a breach had occurred, viz.: that, subsequent to the giving of the bond, the defendant Pettit had been guilty of neglecting to support his wife and children," and, further, it was, pertinently, observed that "the conviction," (i.e. of being the disorderly person, etc.), "was not evidence of a subsequent breach of the condition of the recognizance." InCullen's case the conviction was had under sections 1454 and 1455 of the New York City Consolidation Act, which those of the Greater New York charter re-enact. But if the statute is to be strictly construed, then it must follow, as it seems to me, that, as the bond is to prevent the defendant's family from *Page 372 
"becoming a burden upon the public," a breach must be established on his part by evidence that he has continued to neglect his marital duties and that the support of his family had, in fact, been a charge upon the public treasury. That the city charter differs in its language upon the subject from that of the Criminal Code, in the matter of characterizing the bond as one of indemnity, is of no especial significance and furnishes no reason for a different construction. Intended as a complete system of local government, the charter may contain many provisions similar to those in the general statutes of the state, which are intended for operation in the various political subdivisions. In their construction no different effect should be given, unless required by obviously differing conditions. There is no logical reason for construing the bond provided for in the charter differently from that provided for in the Criminal Code. The Code declares it to be one of indemnity. It clearly must be such, when we perceive the legislative intent to be that of preventing a man's family from being a public charge, in a case where he is legally bound, and is presumed to be able, to provide for their support. The legislature might have visited the offense with the punishment of an imprisonment, or of a fine; but it did neither. It required the offender to be put under bond for better behavior in the discharge of his duties, marital and parental.
In this case, the defendant was convicted of "being a disorderly person in having failed to provide according to his means for his wife and children, who were in danger of becoming a burden upon the public," and his bond was conditioned for their support for the space of one year. The defendant's answer, made to the plaintiff's allegations of those facts as furnishing the cause of action, contained no denial of his duties; but averred that his children were adults, that his wife was "amply provided for" and that she "was not a charge upon the county during the term." If that was true, where was his breach of obligation and what was the right of the commissioner of public charities to demand the payment *Page 373 
of the bond? If the wife and children did not need support and the county was not at expense on their account, was the public treasury to benefit by this additional revenue? Shall we say that a person's property may be confiscated in that manner? To require the defendant to give a bond to the People of the state was not the equivalent of a fine imposed upon him as a punishment. And, certainly, the legislative intent, in enacting the provisions, could not have been to enforce the performance of marital obligations and duties, beyond what was necessary to protect the community against the unnecessary imposition of the support of a man's wife and children. The state, in the exercise of its power to regulate the domestic relations of the organized society, may, undoubtedly, provide for the enforcement of the marital duties and obligations, as between husband and wife, or as to third persons. Such enforcement, however, will be, ordinarily, by a civil action. When the legislature makes it an offense on the part of a man to fail to provide for the support of his wife and children and, in providing for a summary trial before a magistrate, prescribes that his judgment upon conviction shall be to compel the defendant to give a bond to the People of the state, with sureties, conditioned for the payment of a certain sum for the support of his family for a specified term, the penalty affixed to the offense is the compulsory execution of the undertaking securing the community against its repetition and the resultant consequences.
I think the plaintiff was bound to prove, upon the issue tendered, that the defendant's family had been left without support, or such members of the family as came within the purview of the statute, and that they had been supported, wholly, or to some extent, at the public expense, within the holding inPeople v. Pettit, (supra). That would be a breach of the defendant's undertaking and it was readily susceptible of proof. To hold otherwise, in my opinion, involves the illogical proposition that his previous conviction was evidence of his breach of the condition of his subsequent undertaking.
For these reasons, I think that the order of the Appellate *Page 374 
Division was right and, therefore, under the plaintiff's stipulation, that judgment absolute should be ordered in favor of the respondents, with costs in all the courts.